COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-17-00063-CV


Enterprising Gals of Texas, L.L.C.         §    From the 442nd District Court
d/b/a Wheel Repair Solutions
                                           §    of Denton County (14-05411-393)

v.                                         §    July 26, 2018

Angelica Sprehe, Ryan Sprehe, and          §    Opinion by Justice Gabriel
ARS Wheel Repair, Inc.

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Enterprising Gals of Texas, L.L.C. d/b/a

Wheel Repair Solutions shall bear the costs of this appeal, for which let

execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Lee Gabriel
                                           Justice Lee Gabriel